Citation Nr: 0421225	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  96-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound to the right posterior 
thigh, including damage to Muscle Group XV and an adherent 
scar.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound to the right posterior 
calf, including damage to Muscle Group XI and an adherent 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 1997, the veteran 
testified at a personal hearing before a representative of 
the Board who is unavailable to participate in a decision on 
his claims.  As no response was received from Board 
correspondence dated in November 2002 informing the veteran 
of his right to request an additional hearing, the Board 
finds no further action as to this matter is required.  A 
copy of the transcript of the July 1997 hearing is of record 
for consideration of the veteran's claims.  The case was 
remanded for additional development in December 1997 and 
August 2003.

By correspondence dated July 27, 2004, the Board notified the 
veteran that his motion to advance his case on the docket had 
been granted.

The Board notes that statements of record may be construed as 
claims for separate service connection ratings for a right 
lower extremity neurologic disability and for disabling scars 
to the right lower extremity.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As the 
jurisdiction of the Board under 38 U.S.C.A. § 7104(a) (West 
2002) is, in essence, limited to matters properly developed 
for one review on appeal by the Secretary, the Board finds 
specific claims notification and adjudication is required for 
any additional disability for which service connection has 
not been established or developed on appeal.  See Disabled 
American Veterans et. al. (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Padgett v. Principi, 
No. 02-2259 (U.S. Vet. App. July 9, 2004).  These issues are 
referred for appropriate VA agency of original jurisdiction 
(AOJ) action.

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record indicates the veteran has not 
been adequately notified of the VCAA as it applies to his 
present appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

Accordingly, this case is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate these claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claims.  The RO should re-
adjudicate any issues for which VCAA 
notice was provided subsequent to an 
initial adjudication.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If the benefits sought remain 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



